          Case 1:20-cv-00399-KPF Document 32 Filed 03/17/21 Page 1 of 2



 FRANCIS J. GIAMBALVO
 FGIAMBALVO@GRSM.COM




 MEMO ENDORSED                                                                     ATTORNEYS AT LAW
                                                                            1 BATTERY PARK PLAZA, 28TH FLOOR
                                                                                  NEW YORK, NY 10004
                                                                                    WWW .GRSM.COM


                                           March 16, 2021

VIA ECF

Honorable Katherine Polk Failla, U.S.D.J.
United States District Court for the Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

        Re:     Sierra v. Renue Systems of NY-NJ, LLC, et al
                Civil Action No. 1:20-cv-00399 (KPF) (DF)_________

Dear Judge Failla:

        The undersigned is counsel for Defendants, Renue Systems of NY-NJ, LLC and Justin
Chodos (“Defendants”) in the above-referenced matter. The parties jointly request an
adjournment of the settlement conference scheduled for March 18, 2021 at 11:00 a.m. This is the
parties’ second request for an adjournment of the settlement conference.

        The parties have executed a term sheet with respect to the settlement. Accordingly, the
parties have memorialized their settlement subject to execution of a formal written settlement
agreement consistent with the term sheet and do not believe a settlement conference before Your
Honor is necessary.

       However, the parties need additional time to finalize a written settlement agreement and
motion for court approval of the settlement. Accordingly, the parties request that the settlement
conference be adjourned for two (2) weeks, until April 1, 2021, or a date thereafter that is
convenient for the court. Defendants, with Plaintiffs consent, also request that their deadline to file
a response to the Complaint be extended until April 15, 2021. The parties are optimistic they will
be able to submit a motion for court approval of the settlement prior to April 11, 2021, which
would obviate the need for a conference.

        We thank the Court for its consideration of this correspondence and the foregoing request.

                                                               Respectfully submitted,
                                                               GORDON REES SCULLY
                                                               MANSUKHANI LLP
                                                               Francis J. Giambalvo
                                                               Francis J. Giambalvo

cc:     All Counsel of Record (via ECF)
         Case 1:20-cv-00399-KPF Document 32 Filed 03/17/21 Page 2 of 2




Application GRANTED. The conference scheduled for March 18, 2021,
is hereby ADJOURNED to April 9, 2021, at 2:00 p.m. The parties
are directed to notify the Court on or before April 6, 2021, if
they do not wish to move forward with the conference. Defendants'
deadline to respond to the Complaint is extended to April 15,
2021.

Dated:     March 17, 2021                 SO ORDERED.
           New York, New York



                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE
